Dissenting Opinion by
Hoeeman, J.:
I dissent. In my opinion, this case is not controlled by Dragonjac v. McGaffin Construction & Supply Co., 409 Pa. 276, 186 A. 2d 241 (1962).
The Supreme Court in Dragonjac was following a long line of cases which hold that liability may not be predicated on mere falling. See, e.g., McHugh v. Reading Company, 346 Pa. 266, 30 A. 2d 122 (1943).
In McHugh, however, the Supreme Court recognized the difference between falling from a wall and having the wall collapse beneath the person. . The Court quoted with approval the following statement from Coon v. Kentucky & Indiana Terminal Railway R.R. Co., 163 Ky. 223, 173 S.W. 325, in which a boy fell from a fifteen foot wall: “It could hardly.be said that a retaining wall like the one in question is dangerous. It is not like a stack of lumber composed of separate pieces that are *182liable to fall at any time. On the occasion of the accident, it did not fall or break.” (emphasis added).
Similarly, in Dragonjac, the Court noted at p. 278: “At this moment he lost his balance and fell approximately 18 feet between the two sections of the wall. Nicholas testified that there was mud on the wall at the spot where he fell, but he did not clearly prove that it was the mud which caused him to fall.” (emphasis added). In addition, the Court quoted from the plaintiff’s unclear testimony and concluded, “This is inadequate proof by a fair preponderance of the evidence that the mud caused Nicholas to slip.”
In the instant case, however, the cause of the fall is clear. Plaintiff lost his balance and was injured because one of the building blocks on which he was standing fell from beneath him. While falling, he attempted to gain a handhold on the top of the wall, but the blocks at which he clutched also gave way.
Based on the testimony at trial, as it is set out in the majority opinion, I believe that the jury was well justified in concluding that defendant was aware that the wall was in dangerous condition, and that this condition was the proximate cause of the accident. While the minor plaintiff may have assumed the risk of falling from the wall, he certainly did not assume the risk of having the wall collapse beneath him.
I would affirm the judgment of the lower court!